DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-18 directed to a non-elected species without traverse.  Accordingly, claims 9-18 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 02/19/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the combination of features as claimed. 
Thornton (US2011/0066233) teaches the use of multiple tethers 2010, 2420 and insertion of a needle 2610 into the left ventricle to insert a patch (see Paragraph [0212]).
However, the primary reason for allowance is no prior art of record discloses or teaches “threading at least a proximal end portion of the tether through a lumen defined by the catheter until a proximal end of the tether extends out of a proximal end of the catheter outside of the heart; and pulling the catheter proximally such that the distal end portion of the catheter extends within the left ventricle of the heart with the tether extending through the lumen of the catheter outside of the heart; and adjusting a tension on the tether between the prosthetic mitral valve and the incision at the first location in the ventricular wall of the heart” as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771